Case 2:19-cv-06370-DRH-ARL Document 17 Filed 06/15/21 Page 1 of 1 PageID #: 336



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
THOMAS J. CARBERRY and EDWARD
WILLIAMS, as Trustees and Fiduciaries of the
LOCAL 1205 WELFARE FUND,,

                                   Plaintiffs,
                                                                   ORDER ADOPTING R&R
-against-                                                          19-CV-6370 (DRH)(ARL)

HAROLD T. BROWN,

                           Defendant.
-----------------------------------------------------------X


         Presently before the Court is the Report and Recommendation of Magistrate

Judge Arlene Lindsay, dated May 26, 2021 recommending that Plaintiff’s motion for a

default judgment be denied with leave to renew. More than fourteen (14) days have

passed since service of the Report and Recommendation and no objections have been

filed.

         Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed

the Report and Recommendation for clear error, and finding none, now concurs in both

its reasoning and its result. Accordingly, the Court adopts the May 26, 2021 Report and

Recommendation of Judge Lindsay as if set forth herein. Accordingly,

                 IT IS HEREBY ORDERED that Plaintiff’s motion for a default

judgment is denied without prejudice to renewal.

         Dated: Central Islip, New York                             s/ Denis R. Hurley
                June 15, 2021                                      Denis R. Hurley
                                                                   United States District Judge




                                                     Page 1 of 1
